IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00366-CR

LONNIE GENE RAGAN,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee


                            From the 82nd District Court
                              Robertson County, Texas
                           Trial Court No. 17-11-20565-CR


                                        ORDER


       Appellant’s Motion to Allow Further Briefing, filed on March 11, 2019, is granted.

Appellant’s supplemental brief is due 30 days from the date of this Order. The time to

file the State’s brief does not begin to run until appellant’s supplemental brief is filed.


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted
Order issued and filed March 20, 2019